DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 14, 2021 has been entered. Claims 1 and 3-13 remain pending in the application. Applicant’s amendments to the claims do not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed February 18, 2021.
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, line 10, “placed by the indirect” should read “replaced by the indirect”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-8, 10 and 12 defines a field of view in terms of “degree” without any reference point. A field of view changes significantly with the change in a position i.e. a reference point. Thus, claims are indefinite for failing to clearly define claim boundaries.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boucourt et al. (US 2014/0092206. Claims 1, 3, 5-6 and 13are rejected under 35 U.S.C. 103 as being unpatentable over Boucourt et al. (US 2014/0092206) in view of Blue et al. (US 2008/0099614).
Regarding claims 1, 3 and 13, Boucourt et al. ‘206 teaches (figures 1-2) a nose section of an aircraft (11) comprising: a centered flight deck (13) for a pilot, at most, three frontal window panels (as shown in the figure below) making it possible to offer a direct forward field of view towards an outside of the aircraft, an indirect lateral field of view beyond the forward field of view, the indirect lateral field of view situated on each side of the forward field of view supplied by an image display displaying images representing a lateral environment of the centered pilot and obtained from at least one image capturing device (21) (Para 0030-0035), but it is silent about a single part offering direct visibility, wherein a direct lateral view is removed and the direct forward file of view is maintained



    PNG
    media_image1.png
    548
    788
    media_image1.png
    Greyscale

Regarding claims 5 and 6, modified Boucourt et al. ‘206 teaches the nose section comprising single frontal window panel making it possible to offer a forward field of view.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boucourt et al. (US 2014/0092206) in view of Blue et al. (US 2008/0099614) as applied to claim 5 above, and further in view of Bellet et al. (US 2017/0137106).
 Regarding claims 8 and 10, modified Boucourt et al. ‘206 teaches an invention as discussed above in claim 5 but is silent about an upper edge of the window panel forming a part of the frame of the nose section, a lower edge of the frontal window panel forming a part of a longitudinal stiffener of the nose section, lateral edges of window panel joint at a point and the joining point connected to a frame of the nose section. However, Bellet et al. ‘106 teaches (figures 2-4) the structural assembly including a lower windshield frame section (64) and an upper windshield frame section (66) as well as uprights (68) that connect them together to support the windshield of the aircraft (Para 0048). Bellet et al. ‘106 further teaches the lower windshield frame section (64) includes an arcuate median branch (74) and two lateral branches (76)  (Para 0051) which stiffens the nose section in longitudinal direction. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boucourt et al. ‘206 to incorporate the teachings of Bellet et al ‘106 to configure edges of windshield/ window panel to be a part of the frame of nose section and the lower edge of the windshield/ window panel to form a part of longitudinal stiffener of the nose section. One of ordinary skill in art would recognize that doing so would structurally enhance the foundation and rigidity of a nose section of an aircraft.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boucourt et al. (US 2014/0092206) as applied to claim 1 above, and further in view of Bellet et al. (US 2017/0137106).
Regarding claim 9, Boucourt et al. ‘206 teaches an invention as discussed above in claim 1 but is silent about a geometric shape of at least one window panel is approximately trapezoidal. However, Bellet et al. ‘106 teaches the aircraft with trapezoidal window panel (as shown in the figure below). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boucourt et al. ‘206 to incorporate the teachings of Bellet et al. ‘106 to configure an aircraft window panel to be of trapezoidal shape. One of ordinary skill in art would recognize that doing so would minimize the window space in the nose section without compromising the forward field view of the ground. 

    PNG
    media_image2.png
    520
    761
    media_image2.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boucourt et al. (US 2014/0092206) as applied to claim 1 above, and further in view of Salgues et al. (US 2015/0375845).
Regarding claim 11, Boucourt et al. ‘206 teaches an invention as discussed above in claim 1 but is silent about a rectangular-shaped escape hatch in an upper part of the nose section. However, Salgues et al. ‘845 teaches (figure 1) an aircraft with a rectangular escape hatch (22) (Para 0003, 0132). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boucourt et al. ‘206 to incorporate the teachings of Salgues et al. ‘845 to configure an aircraft with a rectangular-shaped escape hatch to bring the inside of the cabin into communication with the outside of the aeroplane (Para 0003).
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive. 
Regarding claims 4-8 and 10, applicant argues that “Claims 4-8 and 10 refer to a field of view. Thus, there is no requirement for a reference point. The field of view degree indicates the range of the field of view angle but not from where to where it is delimited”. As explained by the applicant that the field of view degree indicates the range of the field of view angle, so there is need for a reference point from where the field of view degree is being considered/determined to indicate the range of the field of view angle. A change in a position of a pilot e.g., from sitting position to standing position significantly changes the field of view angle. 
Regarding claim 1, applicant argues:
“Boucourt is silent regarding the number of windows”, but figure 1 clearly shows 3 windows.
“Boucourt concerns a centered flight deck for a pilot. According to Paragraph [0031], Boucourt describes that the images are displayed to the flight crew.” It is unclear what applicant is trying to argue.
“According to Boucourt, a panoramic camera is sited in the vertical stabilizer, which means it is not possible for the camera to capture the lateral environment of the centered pilot which could be hidden by the wings”. It is possible to align the camera to capture the desired view using camera installed on the vertical stabilizer. Also, Boucourt uses 3 cameras (21, 22, 23) and the second camera (22) is sited under the aircraft (11) in such a way that at least part of a landing gear (17) is in the field of view which also covers the lateral environment of the centered pilot.
Applicant argues that, “According to Boucourt, the images taken from the camera sited on the stabilizer are displayed to the flight crew in the flight deck, but Boucourt fails to describe where, and it is not indicated that the lateral field of view is situated on each side of the forward field of view.” Applicant points out that Boucourt display images to the flight crew in the flight deck. Also, one of ordinary skill in art would recognize that the lateral field of view is the view that spans the width of a body i.e., on the side of the forward field of view.
Other applicant arguments are explained in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/3/2021